  8:19-cv-00551-RFR-SMB Doc # 23 Filed: 01/06/21 Page 1 of 1 - Page ID # 73




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

REYNA GAMEZ, an Individual;

                     Plaintiff,                                        8:19CV551

      vs.                                                      TRIAL SETTING ORDER

SWIFT BEEF COMPANY,

                     Defendant.

     After conferring with counsel for the parties,

     IT IS ORDERED:

     1)     The jury trial of this case is set to commence before Robert F. Rossiter, Jr., United
            States District Judge, in Courtroom 4, Roman L. Hruska Federal Courthouse, 111
            South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on August 9, 2021, or as soon
            thereafter as the case may be called, for a duration of five (5) trial days. This case
            is subject to the prior trial of criminal cases and such other civil cases as may be
            scheduled for trial before this one. Jury selection will be held at the commencement
            of trial.

     2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
            judge on July 13, 2021 at 1:00 p.m., and will be conducted by video conferencing
            using Zoom. Zoom conference instructions are found at Filing No. 22.

     3)     The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to bazis@ned.uscourts.gov in Word format, by 12:00 p.m. on July 8,
            2021.

     4)     Motions in limine shall be filed seven days before the pretrial conference. It is not
            the normal practice to hold hearings on motions in limine or to rule on them prior
            to the first day of trial. Counsel should plan accordingly.

     5)     All requests for changes of deadlines or settings established herein shall be directed
            to the undersigned magistrate judge, including all requests for changes of trial dates.
            Such requests will not be considered absent a showing of due diligence in the timely
            progression of this case and the recent development of circumstances, unanticipated
            prior to the filing of the motion, which require that additional time be allowed.
     Dated this 6th day of January, 2021.
                                                      BY THE COURT:


                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
